—Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J., at plea; John Collins, J., at sentence), rendered January 17, 2002, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The record establishes that defendant made a valid waiver of his right to appeal (see People v Moissett, 76 NY2d 909 [1990]). Accordingly, appellate review of his present claims is foreclosed. In any event, were we to find the waiver to be invalid, or that defendant’s claims survive the waiver, we would find that *211defendant’s claims are both unpreserved and unavailing. Although a plea allocution should normally be conducted by the court itself, here the prosecutor questioned defendant in the court’s presence and under its supervision, and there was nothing defective about the allocution (see People v Montanez, 287 AD2d 407 [2001], lv denied 97 NY2d 685 [2001]; People v Sanchez, 284 AD2d 137 [2001], lv denied 96 NY2d 942 [2001]). Concur — Nardelli, J.P., Mazzarelli, Saxe, Rosenberger and Friedman, JJ.